Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 10/8/2020 in response to the Office Action of 5/14/2020 is acknowledged and has been entered.  Claims 1-14 are pending. Claim 15 has been cancelled. Claims 5-6, 8, 10-14 are withdrawn.  Claims 1 and 3 have been amended.   
Claims 1-4, 7, 9 are currently under consideration in view of the elected species. 
The rejection under 35 U.S.C. 101 is withdrawn, as the amended claims do not recite a judicial exception. 
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “resides” in line 13, instead of residues.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because the scope of the claim ambiguous as it recites he method is an immunoassay method comprising: contacting the sample with a first antibody specific for a first epitope of the fee histone protein  and a second antibody specific for a second epitope pf the free histone protein.  It is not clear as to whether the immunoassay of method 2 is a separate method or a modification of the immunoassay method of claim 1, as it does not recite “further comprising”, and instead recites first antibody specific for a first epitope of the fee histone protein  and a second antibody specific for a second epitope of the free histone protein that appear to be different than the antibody and the epitope of claim 1.  The claim does not clearly delimit as to what components/steps applicant intends as encompassed and is therefore not clear as to what composition applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim Rejections - 35 USC § 112 Fourth Paragraph

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 9 are  rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon 
In this instance, dependent claims 7 and 9 are not further limiting the histone of claim 1 which is limited to histone H4.  Thus, dependent claims 7 and 9 are broadening the scope of claim 1 as they cite H2A or histone H4. Appropriate correction is required.
 New Claim Rejections - 35 USC § 112- New Matter
Claims 1-4, 7, 9  are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
The claims have been amended to recite the limitations for: “wherein the sample is blood sample, serum sample, plasma sample, or a combination thereof”
However, the instant specification appears devoid of such description regarding “wherein the sample is blood sample, serum sample, plasma sample, or a combination thereof”
The specification discloses the sample preferably  can be selected from the group consisting of  blood sample, serum sample, plasma or fraction of blood obta9inde by separation blood into serum or  plasma (page 10, lines 25-37).  However the 
This is a new matter rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection. This rejection is made ion view of the elected species that read on all clam.,
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
The teachings of the specification and the claimed invention:
	The instant claims are drawn to a method comprising contacting a sample with a genus of antibodies specific for an epitope on a free histone H4 protein/peptide fragment wherein the epitope is not accessible when the histone H4 protein is assembled in a nucleosome, wherein the amino acid resides in the epitope are not phosphorylated; (claim 1), a sub genus of first antibody specific for a first epitope, a subgenus second antibody specific for a second epitope (claim 2) wherein the first epitope is present in the sequence  spanning amino acid residues 22 to 102 of SEQ ID NO:1 (elected species) (claim 3)  wherein the second epitope is present in the sequence  spanning amino acid residues 46 to 102 of SEQ ID NO:1 (elected species) (claim 4) as part of the invention.
The specification fails to provide sufficient specific structural or physical information so as to define a genus of antibodies having the desired binding properties.  The specification fails to provide sufficient specific structural or physical information so as to define a genus of antibodies having the desired binding properties.  Applicant merely relies on the identification of amino acid sequence of a region of  SEQ ID 1  to generate a monoclonal/polyclonal antibody that functions to bind free histone 4.
The genus of antibodies specific for an epitope on a free histone H4 protein/peptide fragment wherein the epitope is not accessible when the histone H4 protein is assembled in a nucleosome, wherein the amino acid resides in the epitope are not phosphorylated encompasses antibodies that specifically bind an epitope having amino acids that that can undergo phosphorylation and wherein amino acid resides within the epitope are not phosphorylated.  The specification discloses “epitope” a Lerner et al.,  Nature 1982; 299:592-596, see page 595-596).and wherein such epitopes comprise essential residues for phosphorylations in blood, plasma ,serum from any and all subjects and wherein the residues are not phosphorylated.  Evermore, prior art teach regions of H4 that include SEQ ID NO’s 3 and 5 that the specification discloses are only available in free H4,  wherein both SEQ ID NO 3: ISGLIYEETR  and  SEQ ID NO 5: TVTAMDVVYAL (instant specification table 4) are in fact surface oriented in the nucleosomes i.e comprised in the 42-49 fragment and 85-102 fragments respectively see Stemmer et al Fig 4, thus, teaching away from the claimed regions of claim 3 and adding to  the unpredictability of the genus of antibodies that can function as clamed.   
While the specification discloses 2 monoclonal antibody clones AK602/F11 AK602G3 that can recognize SEQ ID 1 i.e. amino acids 22-30;  amino acids 50-102 (instant specification page 45 last 2 paragraphs) and 5 polyclonal antibodies (table1),  the specification does not disclose any epitopes within such regions and does not disclose any antibodies that only bind such unidentified epitopes only when amino acid resides in the epitope are not phosphorylated.  
The specification provides no disclosure regarding structural features common to the members of the genus od antibodies so that one of skill in the art can ‘visualize or recognize’ the members of the genus”.   In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence a common antibody/fragment structure provides the claimed function of binding at a particular region as claimed and bind a free histone protein or a peptide fragment thereof. . Further, the specification has not disclosed and the prior art does not teach how to predict the structure of a genus of antibodies either monoclonal or polyclonal  that bind the epitopes as claimed and  binds  a free histone  as required by the instant claims.  The specification does not describe structural features, in structural terms that are common to the genus. That is, the specification provides neither a representative number of species to describe the claimed genus, nor does it provide a description of structural features that are common to species.  In essence, the specification simply directs those skilled in the art to go figure out for themselves what the claimed antibodies look like.  
The Office’s February 2018 memo clarified the written description guidance for claims drawn to antibodies binding to an epitope i.e. adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).  
Field of the Invention and State of the Art
The invention relates to a method comprising a a method comprising contacting a sample with a genus of antibodies specific for an epitope on a free histone H4 protein/peptide fragment wherein the epitope is not accessible when the histone H4 protein is assembled in a nucleosome, wherein the amino acid resides in the epitope are not phosphorylated; (claim 1), a sub genus of first antibody specific for a first epitope, a subgenus second antibody specific for a second epitope (claim 2) wherein the first epitope is present in the sequence  spanning amino acid residues 22 to 102 of SEQ ID NO:1 (elected species) (claim 3)  wherein the second epitope is present in the sequence  spanning amino acid residues 46 to 102 of SEQ ID NO:1 (elected species) (claim 4) as part of the invention.
Generating antibodies against free histone or a cleavage product thereof, is known in the art.  .However, the instant specification does not disclose and the prior art do not teach the structural features of a genus of antibodies that is encompassed by the claimed genus.  The interaction of the antibody binding domain with antigen had been well characterized by the mid-1990's.  For example, E. A. Padlan in 1996 reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen.  E. A. Padlan, Adv Prot Chem 49:57-133; 1996 (PTO-892).  Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the 
However, the prior art does not disclose and the instant specification does not teach the structure function correlation between an antibody and its cognate epitope, which antibody structures predictably would function as claimed. Thus, a disclosure of a region spanning an epitope wherein the epitope is not accessible when the histone H4 protein is assembled in a nucleosome, wherein the amino acid resides in the epitope are not phosphorylated is not sufficient for a skilled artisan to predict the claimed genus of antibodies that bind to the claimed unidentified epitopes only when amino acid resides in the epitope are not phosphorylated..  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the 
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
Based on the state of the prior art, a disclosure of 3 monoclonal antibodies that can bind unidentified epitopes and a disclosure of polyclonal antibodies clones that can bind unidentified epitopes would not permit a skilled artisan to envision the subgenus of antibodies comprising structural features of a genus of antibody with claimed function.  The disclosure therefore does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus.  One of skill in the art cannot readily visualize or recognize the identity of members of the genus in the absence of knowledge as to of what that material consists, which antibody structures predictably would function as claimed.  Accordingly, the skilled artisan would 
Since one of skill in the art can reasonably conclude that applicant was not in possession of such broad genus, thus the reagent claims relaying on said genus are also not adequately described. 
Response to applicant arguments
Applicant arguments have been considered but not found persuasive.  
In contrast to applicant argument that the Amgen decision does not apply because the claims are not drawn to a claimed antibody, the instant claims recite a method comprising using the genus antibody  and therefore the antibody is claimed in the method.  In response to applicant argument thatt he specification provides examples of antibodies that can bind the claimed epitope, it noted that an epitope as claimed is not disclosed in the specification, see rejection above.  
In response to Applicant arguments that the specification teaches methods by which the antibodies are generated, it is noted that even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al (Am. J. Repir  Crit Care 2013,vol 187,iss 2,pp160-169, supplement included) in view of Stemmer et al (J. Mol. Biol. (1997) 273, 52±60). 
Abrams et al teach throughout the publication and especially in abstract, circulating histones are viable therapeutic targets for improving survival outcomes in patients.  Abrams et al teach while the presence of circulating nucleosomes in patients has been reported, there was no data describing individual histones released after nucleosome degradation(page 161, 6th paragraph).  .  
Abrams et al teach free histone levels are detected in trauma  lung injury at 72 hours after injury (Fig 1B,C) after the clearance of nucleosomes, thus indicative of lung 
While Abrams et al teach antibody ahscFv can bind H4 and additional histones H3 Abrams et al is silent regarding detecting H4 with an antibody that as claimed i.e. 
specific for an epitope on a free histone H4 protein/peptide fragment and wherein the epitope is not accessible when the histone H4 protein is assembled in a nucleosome, wherein the amino acid resides in the epitope are not phosphorylated.
Stemmer et al.
However it would have been prima facie obvious, before the effective filing of the claimed invention, to have detected circulating H4 in the blood of the trauma subject of  Abrams et al with an antibody that can differentiate between free and bound H4 as the H4 regions that make contact with DNA and H4 regions on the nucleosome surface were taught in Stemmer et al. and one of ordinary skill before the effective filing of the claimed invention, would have had a reasonable expectation of success for manufacturing antibodies that specifically bind the polypeptide of Stemmer et al because generating antibodies to a known polypeptide is routine in the art.  
It would have also been prima facie obvious before the effective filing of the claimed invention, to have detected circulating H4 in the blood of the trauma subject of  Abrams et al with a first and second antibodies that are directed to sub regains of the  region that are not on surface directed on nucleosomes to increase the sensitivity and specificity of detection.  
One would be motivated to do so to better monitor circulating histones are viable therapeutic targets and develop antibodies that can target both free and bound H4 to improve survival. 
The claimed free histone appears to be the same as the prior art product absent a showing of unapparent differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 7, 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of co-pending Application No. 16/323951  referred as ‘951 in view of Stemmer et al.
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite detecting a histone with immunoassays in biological sample for diagnosing wherein the histone is H4 having the same SEQ ID i.e.  SEQ ID NO: 1.  
‘951 does not claim antibodies to specific epitopes.  However epitopes found in free H4 were known as taught in Stemmer et al. and one of ordinary skill in the art , before the effective filing of the claimed invention, would have had a reasonable expectation of success for manufacturing antibodies that specifically bind the 
However it would have been prima facie obvious, before the effective filing of the claimed invention, to have motivated ‘951 used antibodies of to detect a free histone or peptide fragment thereof because ‘951 claims immunoassays for the detection of a histone and because such antibodies can detect the SEQ ID 1 of ‘951.  While ‘951 claims recite additional markers/reagents/steps, the instant claims encompass additional markers and steps as the instant claims recite “comprising”. 
Claims 1-4, 7, 9 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,6-16 of co-pending Application No. 16/324023  referred as ‘023 in view of in view of Stemmer et al.
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite detecting a histone with immunoassays in biological sample for diagnosing wherein the histone is H4 having the same SEQ ID i.e.  SEQ ID NO: 1.  
‘023 does not claim antibodies to specific epitopes.  However epitopes found in free H4 were known as taught in in view of Stemmer et al. and one of ordinary skill in the art before the effective filing of the claimed invention, would have had a reasonable expectation of success for manufacturing antibodies that specifically bind the polypeptide of Stemmer et al because generating antibodies to a known polypeptide is routine in the art.
However it would have been prima facie obvious, before the effective filing of the claimed invention, to have motivated ‘023 used antibodies of Mahajan et al to detect a 023 claims immunoassays for the detection of a histone and because such antibodies can detect the SEQ ID 1 of ‘023.  While ‘023 claims recite additional markers/reagents/steps, the instant claims encompass additional markers and steps as the instant claims recite “comprising”. 
Conclusion
All other objections and rejections recited in the Office Action of 5/14/2020  are withdrawn in view of Applicant's amendments and/or arguments. 

No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.